FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                          June 30, 2020
                         _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
 ANTHONY JEFFREY CHRISTENSEN,

       Plaintiff - Appellant,

 v.                                                         No. 19-4139
                                                   (D.C. No. 2:17-CV-00992-RJS)
 NATE TAYLOR; JIM WILBERG;                                    (D. Utah)
 DANIEL MOWER; TYLER JOHNSON;
 DUANE BALLANTYNE; KEITH
 JENSEN; GREG PETERSON; BRODY
 KEISEL,

       Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, MATHESON, and EID, Circuit Judges.
                  _________________________________

      Anthony Jeffrey Christensen, pro se, appeals the district court’s denial of his

motion to file a second amended complaint.1 Exercising jurisdiction under 28 U.S.C.

§ 1291, we affirm.


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      1
        Mr. Christensen’s notice of appeal also purports to appeal from the district
court’s orders dismissing his first amended complaint and denying his motions to
                                 I. BACKGROUND

      Mr. Christensen, jailed and facing charges for murder and other related

offenses, sued city and county officials under 42 U.S.C. § 1983. Granted leave to file

a first amended complaint, he alleged the defendants violated his constitutional rights

by releasing his personal property, bullying a witness holding his power of attorney,

illegally searching and seizing his personal property, denying him counsel to

represent him in his civil lawsuits, serving a warrant on him while he was in jail, and

engaging in prosecutorial misconduct. The defendants moved to dismiss.

      On September 24, 2018, the district court granted the defendants’ motions and

dismissed the amended complaint without prejudice. Shortly thereafter,

Mr. Christensen filed two motions to alter or amend the judgment. On July 31, 2019,

while the motions were pending, Mr. Christensen moved to file a second amended

complaint. The court denied the motions to alter or amend. It also denied the motion

to amend as untimely and futile, which Mr. Christensen challenges on appeal.




alter or amend. But because he fails to address any of the grounds for these orders as
required under Federal Rule of Appellate Procedure 28(a)(8)(A), he has waived an
appellate challenge to these rulings. “Although a pro se litigant’s pleadings are to be
construed liberally and held to a less stringent standard than formal pleadings drafted
by lawyers, this court has repeatedly insisted that pro se parties follow the same rules
of procedure that govern other litigants.” Garrett v. Selby Connor Maddux & Janer,
425 F.3d 836, 840 (10th Cir. 2005) (brackets, citation and quotations omitted).
Where, as here, issues “are not adequately briefed,” they “will be deemed waived.”
Id. at 841 (quotations omitted).
                                           2
                           II. STANDARD OF REVIEW

      “Although leave to amend shall be freely given when justice so requires,

whether leave should be granted is within the trial court’s discretion.” Las Vegas Ice

& Cold Storage Co. v. Far W. Bank, 893 F.2d 1182, 1185 (10th Cir. 1990) (citation

and quotations omitted). “Consequently, a district court’s grant or denial of a motion

to amend is reviewed for abuse of discretion.” Id.

                                  III. DISCUSSION

      Because the defendants had not been served with the original complaint, the

district court allowed Mr. Christensen to file an amended complaint “as a matter of

course.” Fed. R. Civ. P. 15(a)(1). But once he filed the amended complaint, he

could not amend again “with[out] the opposing party’s written consent or the court’s

leave.” Id. 15(a)(2). The court denied Mr. Christensen’s request to file a second

amended complaint, stating, “It is hard to imagine what could be more untimely than

a motion to amend filed ten months after entry of final judgment.” R. at 643.2

      “Untimeliness alone may be a sufficient basis for denial of leave to amend.”

Las Vegas Ice, 893 F.2d at 1185; see also First City Bank, N.A. v. Air Capitol

Aircraft Sales, Inc., 820 F.2d 1127, 1133 (10th Cir. 1987) (“[A] district court acts

within the bounds of its discretion when it denies leave to amend for ‘untimeliness’



      2
        The district court also denied Mr. Christensen’s request because his
“proposed amended complaint [did] not cure the deficiencies of the original
complaint.” R. at 643. Mr. Christensen, however, fails to address the issue of futility
and the issue is therefore waived. Garrett, 425 F.3d at 840 (quotations omitted).

                                           3
or ‘undue delay.’”). The district court did not abuse its discretion in denying the

motion as untimely.

         For the first time on appeal, Mr. Christensen argues he has “‘[n]ew

information’” to support a second amended complaint. Aplt. Opening Br. at 10. This

“new information,” however, is not new factual information. It concerns several

Utah statutes that were in effect when Mr. Christensen filed suit. He failed to present

them to the district court. As such, Mr. Christensen has forfeited any argument

concerning the Utah statutes. Because he has not argued for plain error review, the

issue is waived. See Richison v. Ernest Grp., Inc., 634 F.3d 1123, 1128 (10th Cir.

2011).

                                  IV. CONCLUSION

         We affirm the district court’s judgment.


                                             Entered for the Court


                                             Scott M. Matheson, Jr.
                                             Circuit Judge




                                            4